Title: From George Washington to James Mercer, 20 January 1786
From: Washington, George
To: Mercer, James



Dr Sir,
Mt Vernon 20th Jany 1786.

I have been favored with your letter of the 10th inst: with its inclosures the last are returned signed. I also send you a copy of the courses of the Lotts purchased by yourself & me at the sale of your brother’s Land, & shall thank you for the conveyances which are necessary to secure the legal right to those which I hold.
I am sorry to hear that you still continue indisposed—you have my best wishes for a speedy & perfect recovery of your health, & with sentimts of sincere esteem & regard, I am Dr Sir &c.

G: Washington


P.S. A few days ago I receeived under cover, several copies of the inclosed proposals from the Author; one of which has obtained a good many subscribers in Alexa. I use the freedom of sending a copy to you, that in case yourself & friends in & about Fredericksburgh should incline to become subscribers to the work, an opportunity may be furnished. As the Doctr, it is to be presumed, will look to me for a return of the number committed to my charge, I shall be glad to receive the enclosed when you shall find it convenient & proper, so as to be ready for his call. I have only to pray that the conditions may be complied with respecting the advance, as I would not incline to have any thing more to do in the business, after the subscription papers are returned.


G: W——n
